20150DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/8/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 11 is objected to because of the following informalities:  
Claim 11, Lines 8-9, the phrase “is provided with a small diameter central projection sized to snuggly fit within an internal bore in the rotary collet” seems to be a repetition of the same phrase on lines 6-7.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-7, 11-12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choate (US 2015/0216722).

Choate discloses (Fig. 1):
A rotary foam swab (Fig. 1, 106) adapted to connect to a rotary collet (104, ¶0030), the foam swab (106, ¶0031) comprising:
an elongate body (107) having a central axis (axis line running down center), a free end (tip, 120) and a distal end (105), the distal end forming a circular substantially cylindrical socket (105) sized to snuggly fit about an outer periphery of a rotary collet (fits in 104, ¶0030-¶0031); and
a foam tip (120) attached to the free end of the elongate body (106, ¶0030-¶0031).

Regarding claim 2,
Choate discloses (Fig. 1):
wherein the foam tip (Fig. 1, 120) is formed of low expansion PVA surgical foam (¶0031).

Regarding claim 3,
Choate discloses (Fig. 7):
wherein the distal end of the
elongate body forms an inwardly facing frustoconical surface extending about the circular substantially cylindrical socket (Fig. 7C, 105', ¶0059-¶0060).

Regarding claim 6,
Choate discloses (Fig. 7):
wherein the circular
substantially cylindrical socket is provided with a small diameter central projection (Fig. 5,116) sized to snuggly fit within an internal bore in the rotary collet (104', ¶0051-¶0052).

Choate discloses (Fig. 4):
wherein a small diameter central projection tapers inwardly (Fig. 4, 104') toward the distal end (104' tapers to end 120') providing an interference fit with the internal bore in the rotary collet (104, ¶0037).

Regarding claim 11,
Choate discloses (Fig. 1):
A rotary foam swab (Fig. 1, 106) adapted to connect to a rotary collet (104, ¶0030), the foam swab (106, ¶0031) comprising:
an elongate body (107) having a central axis (axis line running down center), a free end (tip, 120) and a distal end (105), the distal end forming a circular substantially cylindrical socket (105) sized to snuggly fit about an outer periphery of a rotary collet (fits in 104, ¶0030-¶0031) with the circular substantially cylindrical socket (105), the wherein the circular
substantially cylindrical socket (105) is provided with a small diameter central projection (Fig. 5,116) sized to snuggly fit within an internal bore in the rotary collet (104', ¶0051-¶0052),
and
a foam tip (120) attached to the free end of the elongate body (106, ¶0030-¶0031);
 wherein the distal end of the elongate body forms an inwardly facing frustoconical surface extending about the circular substantially cylindrical socket (Fig. 7C, 105', ¶0059-¶0060).

Regarding claim 12,
Choate discloses (Fig. 4):


Regarding claim 14,
Choate discloses (Fig. 1):
wherein the foam tip (Fig. 1, 120) is formed of low expansion PVA surgical foam (¶0031).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Choate (US 2015/0216722) in view of Meyers (US 9,156,093).

Regarding claim 5,
Choate discloses the above limitation from claim 3.
They do not disclose:
wherein the frustoconical
surface which tapers inwardly in an angle of 40 - 70 degrees relative the central axis, to ease insertion of the rotary collet into the circular substantially cylindrical socket of the foam swab.


wherein the frustoconical
surface which tapers inwardly (Fig. 14, 194) in an angle of 40 - 70 degrees relative the central axis (col. 6:37-51, ratio of E to W could be 40-70 degrees), to ease insertion of the rotary collet into the circular substantially cylindrical socket of the foam swab (Col. 5:7-20).

Regarding claim 5, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the frustoconical surface of the rotary collet that inserts into the foam swab as taught by Choate (¶0059-¶0060) and combine it with the frustoconical surface of the rotary collet of Meyers to fit into the foam swab as taught by Myers (Col. 5:7-20).  This would make it easier to insert the rotary collet into the swab to reduce costs.


Allowable Subject Matter
Claims 4,  8 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Olkowski et al. (US 2015/0182415) – eye cleaner tool


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.S.L./Examiner, Art Unit 2846                     
/KAWING CHAN/Primary Examiner, Art Unit 2846